By order of November 26, 2014, the application for leave to appeal the *963August 5, 2014 judgment of the Court of Appeals was held in abeyance pending the decision in People v Seewald (Docket No. 150146). On order of the Court, the case having been decided on April 25, 2016, 499 Mich 111 (2016), the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we reverse the judgment of the Court of Appeals, and we remand this case to the Wayne Circuit Court to reinstate the bindover decision of the 16th District Court and for further proceedings consistent with this Court’s opinion in People v Seewald.